PER CURIAM:
In this appeal from Chapter X proceedings of the Bankruptcy Act, the record demonstrates that the district judge did not abuse his discretion in dismissing amended proofs of claim.
The amended proofs were filed after the last day for filing claims against each of the debtors had passed. They cannot relate back to the date of the original proofs because the original claims did not give fair notice of the conduct, transaction or occurrence that forms the basis of the claim asserted in the amendment. In re Ebeling, 123 F.2d 520 (7th Cir. 1941).
AFFIRMED.